Per Curiam. The motion for clarification of the judgment is denied. The opinion in this case was delivered June 24, 1957, and petition for rehearing was denied September 30, 1957. See Brimson v. Brimson, 227 Ark. 1045, 304 S. W. 2d 935. We issued our mandate on October 2, 1957, and it was filed in the trial court. There, some question arose as to our opinion; and, the appellee then filed in the Supreme Court the present “motion to clarify judgment.” When the mandate was filed in the trial court the Supreme Court lost jurisdiction. American Co. v. Wheeler, 183 Ark. 550, 36 S. W. 2d 965.